FILED
                             NOT FOR PUBLICATION                            JUL 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NELSON DOMINGUEZ-SANCHEZ,                        No. 08-70214

               Petitioner,                       Agency No. A094-337-950

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Nelson Dominguez-Sanchez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision pretermitting his application

for Temporary Protected Status. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo constitutional and legal questions, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

       We reject Dominguez-Sanchez’s contention that the BIA improperly entered

a removal order in the first instance. See Lolong v. Gonzales, 484 F.3d 1173, 1178

& n.2 (9th Cir. 2007) (en banc) (“[W]here the BIA reverses an IJ’s grant of relief

that, by definition, follows an initial determination by the IJ that the alien is in fact

removable, an order of deportation has already been properly entered by the IJ.”).

       We also reject Dominguez-Sanchez’s contention that the IJ violated his

statutory and constitutional right to counsel by issuing a written decision granting

him the only form of relief for which he was eligible.

       PETITION FOR REVIEW DENIED.




                                            2                                      08-70214